Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 5/11/2022 have been fully considered, but they are deemed to moot due to the references of Xu et al (Temporal Segmentation of 3-D Video By Histogram-Based Feature Vectors) and Ferreira et al (Towards key-frame extraction methods for 3D video: a review).  Applicant argues that “while Hou broadly teaches a measure of ‘correlation’ between frames, which the Examiner previously characterized as being related to the recited ‘degree of difference,’ there is simply no teaching or suggestion in Hou to consider any degree of difference between mesh data of each frame, let alone in the manner presently recited by amended independent claim 1. In particular, there is no teaching or suggestion in Hou to generate an interpolated frame between the two frames of the 3D image when the degree of difference is greater than a threshold degree of difference as recited by amended independent claim 1” which is not persuasive.  However, since the function of a conventional Video Frame Interpolation is to synthesize several frames in the middle of two adjacent frames of the original video to show the gradual change between the adjacent frames, therefore, when the two adjacent frames of the original video are similar (i.e., not much different, or their measured difference is smaller than a threshold), then the synthesized or interpolated frame(s) between the adjacent frames are similar or identical to the adjacent frames.  Ferreira teaches the “correlation between frames” is used to measure the dissimilarity between frames (page 8, column 2, 1.5.4 Minimum correlation - Minimum correlation-based methods extract a set keyframes such that the inter-key-frame correlation is minimal, i.e. it extracts the key-frames that are more dissimilar from each other), therefore, Hou’s measured correlation between adjacent frames to decide whether inserting an interpolated frame between the adjacent frames is equivalent to use the degree of difference between adjacent frames .  Chang teaches the claimed mesh data of two frames of a 3D image (Chang, 1. 3-D Shape Reconstruction — the projection of the vertices on the camera’s reference views), and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image (Chang, (1). Iterative algorithm and (2). Multi- scale algorithm (coarse-to-fine) — the transmitted information, Chang’s reference frames, is generated based on the degree of difference between the mesh data of two frames of the 3D image).  Furthermore, Xu teaches that the decision to insert a keyframe used to generate the interpolated frames is based on the degree of the change, or difference, of two adjacent frames  when the degree of difference is greater than a threshold degree of difference (Xu, page 876, column 1, for a case of abrupt transition, using equation (11) uses the threshold for degree of difference; figure 12 shows the result of different keyframes, interpolated frames depending on the differences between frames in the sequence).  Thus, the claimed invention as represented in the claims, does not represent a patentable distinction over the art of record. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later inventio
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (Compressing 3-D Human Motions via Keyframe-Based Geometry Videos) in view of Gupta et al (Registration and partitioning-based compression of 3-D dynamic data), Chang (3-D Motion Estimation and Applications) and Lian et al (A new convexity measurement for 3d meshes); and further in view of Xu et al (Temporal Segmentation of 3-D Video By Histogram-Based Feature Vectors) and Ferreira et al (Towards key-frame extraction methods for 3D video: a review).  .
As per claim 1, Hou teaches the claimed “transmitting device comprising: “an information generating unit configured to generate information based on degree of difference between two frames of a 3D image” (Hou, IV. CONSTRUCTING KGVs - B. Keyframe Extraction - A GV may contain a large number of frames. With the strong correlation (the degree of difference between frames), we can extract only a few keyframes, and then approximate the other frames by linear interpolation); and “a transmitting unit configured to transmit the generated information based on the degree of difference’ (Hou, figure 1 — the encoded frames (figure 1(a)) is transmitted to the decoder (figure 1(b)) for decoding and linear interpolating to reconstruct the frames), “wherein the generated information indicates whether to generate an interpolated frame between the two frames of the 3D image’ (Hou, IV. B. Keyframe Extraction - With the strong correlation, we can extract only a few keyframes, and then approximate the other frames by linear interpolation; and VI. OPTIMAL PARAMETERS SELECTION - the encoded frames are selected to minimize the distortion (i.¢., the difference between frames) for re-constructed in the decoding stage using linear interpolation; see also figure 1 - the generated encoding bitstream from figure 1(a) is decoded and linear interpolated to generate the 3D mesh data in figure 1(b)). It is noted that Hou does not explicitly teach “wherein the information generating unit and the transmitting unit are each implemented via at least one processor.” However, Hou’s encoder and decoder (figure 1(a)) suggests the information generating unit (i.e., the encoder) and the transmitting unit (i.e., bit stream) are each implemented by a processor as known the art (see also Gupta, VI. EXPERIMENTAL RESULTS, D. Complexity Analysis: a Pentium II 550-MHz processor used for encoding).
It is noted that Hou does not explicitly teach the claimed mesh data of two frames of a 3D image and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image. However, Chang teaches the claimed mesh data of two frames of a 3D image (Chang, 1. 3-D Shape Reconstruction — the projection of the vertices on the camera’s reference views), and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image (Chang, (1). Iterative algorithm and (2). Multi- scale algorithm (coarse-to-fine) — the transmitted information, Chang’s reference frames, is generated based on the degree of difference between the mesh data of two frames of the 3D image). Furthermore, Chang’s 3D model can be a well-known 3D mesh model formed by connected vertices, and its 2D projection forming reference frame represented in mesh frame (Lian, figure 6a).  
It is noted that Hou does not teach “when the degree of difference is greater than a threshold degree of difference.”  However, since the function of a conventional Video Frame Interpolation is to synthesize several frames in the middle of two adjacent frames of the original video to show the gradual change between the adjacent frames, therefore, when the two adjacent frames of the original video are similar (i.e., not much different, or their measured difference is smaller than a threshold), then the synthesized or interpolated frame(s) between the adjacent frames are similar or identical to the adjacent frames.  Ferreira teaches the “correlation between frames” is used to measure the dissimilarity between frames (page 8, column 2, 1.5.4 Minimum correlation - Minimum correlation-based methods extract a set keyframes such that the inter-key-frame correlation is minimal, i.e. it extracts the key-frames that are more dissimilar from each other), therefore, Hou’s measured correlation between adjacent frames to decide whether inserting an interpolated frame between the adjacent frames is equivalent to use the degree of difference between adjacent frames .  Furthermore, Xu teaches that the decision to insert a keyframe used to generate the interpolated frames is based on the degree of the change, or difference, of two adjacent frames  when the degree of difference is greater than a threshold degree of difference (Xu, page 876, column 1, for a case of abrupt transition, using equation (11) uses the threshold for degree of difference; figure 12 shows the result of different keyframes, and interpolated frames depending on the differences between adjacent frames in the sequence).
 	Thus, it would have been obvious, in view of Gupta, Lian, Chang, Ferreira, and Xu, to configure Hou’s device as claimed by using at least a processor to implement the frames in form of mesh data and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image. The motivation for calculating the optimal parameter selection in the compression meshed framework is to improve the bandwidth of transmitted data by only transmitting the difference between two fames in which the change is not significant.

Claim 2 adds into claim 1 “wherein the generated information based on the degree of difference includes a flag indicating whether or not a 3D shape changes significantly between the two frames” (Hou, IV. B. Keyframe Extraction - With the strong correlation, we can extract only a few keyframes, and then approximate the other frames by linear interpolation; Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as ||-frames, while those with less interframe motion are encoded as P-frames).

Claim 3 adds into claim 1 “wherein the generated information based on the degree of difference includes a value indicating an interpolation type in a case where the interpolated frame between the two frames is generated” (Hou, figure 1(a) and IV. B. Keyframe Extraction; Gupta, A. Encoding frames and B. Encoding of the Interframe Motion in P-frames — affine or DPCM algorithms are used in the generation of successive frames through interpolations).

Claim 4 adds into claim 1 “wherein the generated information based on the degree of difference includes a value of the degree of difference between the two frames” (Hou, IV. B. Keyframe Extraction - With the strong correlation, we can extract only a few keyframes, and then approximate the other frames by linear interpolation; Gupta, error metric of partitions between frames; e.g., page 1147, column 1).

Claim 5 adds into claim 1 “wherein the transmitting unit generates and transmits a bit stream in which mesh data of the two frames of the 3D image and the generated information based on the degree of difference are stored’ (Hou, figure 1(a) — the transmitted bit stream; Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - encoding scheme of mesh data (i.e., vertices) based on the difference of successive frames).

Claim 6 adds into claim 5 “wherein the transmitting unit generates and transmits the bit stream in which the generated information based on the degree of difference is stored as metadata for each frame’ which would be obvious in view of Hou’s bit stream generated in the encoding (Hou, figure 1(a) — bit stream; Gupta, IV. RESEGMENTATION INTO REGIONS OF HOMOGENEOUS MOTION).

Claim 7 adds into claim 5 “wherein the transmitting unit generates and transmits the bit stream that stores metadata in which information based on the degree of difference of all frames of the 3D image is stored, and each of the all frames of the 3D image” which would be obvious in view of Hou’s bit stream generated in the encoding (Hou, figure 1(a) — bit stream; Gupta, IV. RESEGMENTATION INTO REGIONS OF HOMOGENEOUS MOTION).

Claim 8 adds into claim 1 “a coding unit that configures to compress and code mesh data of the two frames of the 3D image by using a predetermined coding system, wherein the transmitting unit generates and transmits a bit stream that stores compressed mesh data obtained by compressing and coding the mesh data and the generated information based on the degree of difference and wherein the coding unit is implemented via at least one processor’ (Hou, figure 1(a) - the information generating unit (i.e., the encoder) and the transmitting unit (i.e., bit stream) are each implemented by a processor; Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - encoding scheme of mesh data (i.e., vertices) based on the difference of successive frames).

Claim 9 adds into claim 1 “wherein the information generating unit generates information based on the degree of difference of the 3D image with a first frame rate, and the transmitting unit transmits mesh data of the 3D image with the first frame rate and the generated information based on the degree of difference, and mesh data of a 3D image obtained by imaging a same subject at a second frame rate different from the first frame rate” (Hou, V. REORDERING AND COMPRESSION - the difference of keyframes (equation 7) is used to determine the encoding for transmitting bitstream (figure 1a); Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as |-frames, while those with less interframe motion are encoded as P-frames).

Claim 21 adds into claim 1 “wherein the generated information indicates whether to generate the interpolated frame according to whether the mesh data of the two frames of the 3D image include unregistered mesh data” which is obvious because the unregistered mesh data is a well-known type of mesh data which is used to implement the quantity change of vertices used in forming the 3D meshed object.

Claim 10 claim a method based on the transmitting device of claims 1-9; therefore, it is rejected under a similar rationale.

Claims 11-20 claim a receiving device, which is a decoder of the encoder of claims 1-9; therefore, according to the relationship between encoder and decoder, it would have been obvious to implement a decoder of claims 11-20 based on the claimed encoder of claims 1-9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616